NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 11, 2019*
                               Decided February 11, 2019

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

No. 18-2877

DEBORAH WALTON,                                   Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Indiana,
                                                  Indianapolis Division.
      v.
                                                  No. 1:16-cv-3302-WTL-DPL
BMO HARRIS BANK N.A.,
and                                               William T. Lawrence,
EQUIFAX, INC.,                                    Judge.
     Defendants-Appellees.

                                       ORDER

       Deborah Walton sued BMO Harris Bank and Equifax under the Fair Credit
Reporting Act and the Real Estate Settlement Procedures Act. She alleged that BMO
Harris furnished inaccurate information to credit reporting agencies, including Equifax,
and that Equifax reported this information to other creditors. The district court entered
summary judgment in favor of the defendants. Because we agree with the district court

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2877                                                                       Page 2

that Walton lacked sufficient evidence to establish a genuine dispute of material fact
about either defendant’s liability, we affirm.

        We review the district court’s grant of summary judgment de novo, viewing the
facts and drawing reasonable inferences in Walton’s favor. Diedrich v. Ocwen Loan
Servicing, LLC, 839 F.3d 583, 591 (7th Cir. 2016). In April 2006, Walton obtained a home
equity loan secured by a second mortgage on her Indiana home. The loan’s term was
twenty years, split between a ten-year “draw period” and a subsequent ten-year
“repayment period.” During the draw period, the loan functioned as a revolving line of
credit, and Walton was responsible for monthly payments covering only the accrued
interest and any credit insurance premium. In April 2016, the loan entered the
repayment period, and Walton became responsible for monthly payments consisting of
a fixed principle payment plus interest. Before the loan entered its repayment period,
BMO Harris acquired the loan through a series of mergers with other banks.

        Soon after the repayment period began, BMO Harris notified the three major
credit reporting agencies that Walton had stopped making full payments. After learning
that a loan delinquency was appearing on her credit report, Walton contacted the credit
reporting agencies, including Equifax, to dispute the information. Beginning on August
30, 2016, Walton contacted Equifax at least three times to dispute the negative
information on her credit report.

        In response, Equifax sent automated credit dispute verifications to BMO Harris.
The bank received seven such requests from the three credit reporting agencies within
approximately one year. (Walton contends that there were more, but the record
substantiates only seven.) Each time, BMO Harris reviewed its records, confirmed that
Walton was delinquent on the loan, and provided the most recent current-balance and
past-due figures. Equifax did not prepare any consumer reports concerning Walton
between August 30, 2016 and January 30, 2018. (Walton disputes this but has provided
no evidence to the contrary.) Walton also asserts that she sent two letters and one email
to BMO Harris requesting information about her loan. BMO Harris says that it never
received any request, and Walton admits she did not send the letters to the address
listed on her loan papers.

       Dissatisfied with Equifax’s and BMO Harris’s responses to her various
complaints and requests, Walton sued in federal court. Her amended complaint alleges
that Equifax violated the Fair Credit Reporting Act by failing to follow reasonable
procedures to assure maximum possible accuracy when preparing her credit report,
No. 18-2877                                                                           Page 3

15 U.S.C. § 1681e(b), and by neglecting to conduct a reasonable reinvestigation of the
information she disputed, id. § 1681i(a). She also alleges that BMO Harris violated the
Fair Credit Reporting Act by failing to properly investigate the disputes it received from
the various credit reporting agencies, id. § 1681s-2(b), and the Real Estate Settlement
Procedures Act by ignoring her qualified written requests for information, 12 U.S.C.
§ 2605. The district court entered summary judgment for the defendants on all of
Walton’s claims, explaining that Walton failed to adduce sufficient evidence that the
information about her loan delinquency was inaccurate or that she had suffered actual
damages caused by the conduct of either defendant. Walton appeals.

         Walton first argues that Equifax failed to follow reasonable procedures to ensure
maximum possible accuracy in preparing her credit report, see 15 U.S.C. § 1681e(b), and
willfully and negligently failed to conduct a reasonable investigation of her dispute and
delete the inaccurate information from her account, see id. § 1681i(a). Although the
reasonableness of a credit reporting agency’s procedures under § 1681e(b) is not
typically a summary-judgment question, Equifax cannot be liable as a threshold matter
if it did not report inaccurate information. See Sarver v. Experian Info. Sols., 390 F.3d 969,
971 (7th Cir. 2004). Here, Equifax reported only the information BMO Harris provided,
and Walton offers no evidence showing that BMO Harris’s account of her payment
history or the amounts owed is inaccurate. Her unsupported assertions are not
sufficient to contradict the evidence in the record. See Turner v. The Saloon, Ltd., 595 F.3d
679, 691 (7th Cir. 2010).

        Walton also lacked evidence of another necessary element of her claim against
Equifax: damages. See Sarver, 390 F.3d at 971; Ruffin-Thompkins v. Experian Info. Sols.,
Inc., 422 F.3d 603, 608 (7th Cir. 2005). In her complaint and summary-judgment filings,
Walton vaguely asserted that she lost out on future income and earnings, suffered
injury to her financial reputation, and experienced unspecified emotional damages. But
although such allegations might suffice to state a claim, without concrete evidence, they
do not raise a genuine issue of material fact as to whether Equifax’s alleged misconduct
caused actual harm. See Johnson, 325 F.3d at 901; Aiello v. Providian Fin. Corp., 239 F.3d
876, 880 (7th Cir. 2001) (recognizing “a high threshold for proof of damages for
emotional distress”). Walton failed to submit such evidence.

        Furthermore, as we have said before, the Fair Credit Reporting Act is not a strict
liability statute; Equifax was not required to reinvestigate until it received notice of a
possible error. Ruffin-Thompkins, 422 F.3d at 608. Equifax had no reason to believe that
BMO Harris was an unreliable source, so its potential liability began only after Walton
No. 18-2877                                                                           Page 4

first disputed the information in her credit report. See id. But each denial of credit that
Walton attributes to the negative information in her credit report occurred before her
first inquiry. On appeal, Walton now alleges that she also received letters in January
2017 (after she disputed her credit report) from two retailers decreasing the credit limits
of her accounts. But Walton cannot present new evidence or arguments on appeal that
she did not present to the district court. Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th
Cir. 2012). Moreover, Walton’s unsworn description of the letters, which she has not
provided, are insufficient to survive summary judgment. See Johnson, 325 F.3d at 901.

       We next turn to Walton’s claims against BMO Harris, the furnisher of the
allegedly inaccurate information.1 She first argues that the bank failed to conduct a
reasonable investigation after learning that she was disputing the information about her
loan in her credit report. Upon receiving notice from the credit reporting agencies, BMO
Harris was obligated to “conduct an investigation with respect to the disputed
information.” 15 U.S.C. § 1681s-2(b)(1)(A). Ordinarily, “[w]hether the furnisher’s
investigation is reasonable is a factual inquiry, but ‘summary judgment is proper if the
reasonableness of the defendant’s procedures is beyond question.’” Walton v. EOS CCA,
885 F.3d 1024, 1028 (7th Cir. 2018) (quoting Westra v. Credit Control of Pinellas, 409 F.3d
825, 827 (7th Cir. 2005)).

       On the record here, BMO Harris’s investigation was reasonable. See Walton,
885 F.3d at 1028. Upon receipt of each automated credit dispute verification, BMO
Harris reviewed the terms of Walton’s loan and her repayment history. It confirmed
that Walton stopped making payments during the repayment period and that the
information it supplied to the agencies was correct. Although Walton argues that BMO
Harris did not conduct an investigation, she has no evidence to counter the bank’s. She
points to a BMO Harris representative’s inability to calculate her monthly payments on
the spot during his deposition (without having access to the applicable interest rates).
But this has nothing do with whether BMO Harris reasonably investigated the
verification requests it received from the credit reporting agencies.

      Next, Walton argues that BMO Harris violated the Real Estate Settlement
Procedures Act, 12 U.S.C. § 2605(e), by failing to promptly respond to a qualified

       1Walton cannot bring an individual claim against BMO Harris for transmitting
inaccurate information; only the Federal Trade Commission (or a state agency) may
bring such a claim. See Purcell v. Bank of Am., 659 F.3d 622, 623 (7th Cir. 2011). Therefore,
Walton is limited to challenging the bank’s investigation procedures.
No. 18-2877                                                                           Page 5

written request for information. The parties dispute whether Walton ever sent a
qualified written request and whether BMO Harris ever received one, but in any case,
this claim fails because Walton again failed to show that she suffered actual damages,
see id. § 2605(f)(1); Diedrich, 839 F.3d at 592. The only specific injury Walton identified at
summary judgment was her inability to obtain a mortgage just three business days after
she says she sent her first information request. BMO Harris—if it did receive a qualified
written request—had five days to acknowledge receipt of the request, 12 U.S.C.
§ 2605(e)(1)(A), and thirty days to investigate and respond to the letter, id. § 2605(e)(2).
Thus, the mortgage rejection cannot be evidence of damages resulting from a failure to
reasonably respond even if a response would have required a correction to Walton’s
account. Id. § 2605(e)(2)(a).

        Walton also raises a host of other meritless arguments. She contends that BMO
Harris violated the Real Estate Settlement Procedures Act by failing to disclose “[w]hen
the [l]oan [a]mount and [l]oan [t]ype [c]hanged.” But Walton did not develop this claim
before the district court, so it is too late to raise it now. See Econ. Folding Box Corp.
v. Anchor Frozen Foods Corp., 515 F.3d 718, 721 (7th Cir. 2008). In any event, the Act does
not require such a disclosure. See 12 U.S.C. §§ 2605(b), 2205(c) (requiring notice to a
borrower when a loan is transferred to a new lender or servicer). She also argues that
the district court erred in summarizing the factual background of her case and that the
court docketed her exhibits incorrectly. But what Walton frames as factual errors are
mostly repetitions of her attacks on the court’s legal conclusions. Further, Walton does
not suggest that any potential docketing error led to the omission of any evidence from
the record, so there is no basis for concluding that she was harmed.

                                                                                 AFFIRMED